UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7902


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ZHIVARGO KINTA JENKINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:05-cr-00204-D-1; 5:11-cv-00605-D)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zhivargo Kinta Jenkins, Appellant Pro Se.         Joe Exum, Jr.,
Edward D. Gray, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Zhivargo Kinta Jenkins seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The   order    is   not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)            (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this      standard        by      demonstrating      that

reasonable       jurists       would      find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the    prisoner        must

demonstrate      both    that       the    dispositive         procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Jenkins has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument      because       the    facts   and   legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3